
	

116 SRES 328 ATS: Honoring the life, legacy, and achievements of Marca Bristo.
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Ms. Duckworth (for herself, Mr. Durbin, and Mr. Menendez) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life, legacy, and achievements of Marca Bristo.
	
	
 Whereas Marca Bristo was born on June 23, 1953, in Albany, New York, and earned a bachelor’s degree in sociology from Beloit College in Beloit, Wisconsin, and a bachelor’s degree in nursing from Rush University in Chicago, Illinois;
 Whereas Marca Bristo became paralyzed from the chest down after a diving accident at age 23; Whereas Marca Bristo founded Access Living, one of the leading disability rights and service organizations in the United States, in 1980, and advised and mentored disability, political, civic, and business leaders in Chicago, in the State of Illinois, and across the United States for almost four decades while growing the global influence of Access Living as a model for disability-led advocacy and peer support;
 Whereas Marca Bristo co-founded the National Council on Independent Living in 1983; Whereas Marca Bristo played a critical role in the passage of the Civil Rights Restoration Act of 1987 (Public Law 100–259; 102 Stat. 28), the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the ADA Amendments Act of 2008 (Public Law 110–325; 122 Stat. 3553);
 Whereas Marca Bristo received the Distinguished Service Award of the President of the United States in 1992;
 Whereas, in 1994, President Bill Clinton appointed Marca Bristo to serve as chairperson on the National Council on Disability, making Bristo the first person with a disability to serve in that role, which she held until 2002;
 Whereas Marca Bristo— (1)served as Vice President of North America for Rehabilitation International;
 (2)participated in the negotiation sessions for the Convention on the Rights of Persons with Disabilities, which the United Nations adopted in 2006; and
 (3)worked tirelessly in 2012 and 2014 for ratification of the Convention on the Rights of Persons with Disabilities; and
 Whereas Marca Bristo dedicated her life to the principle that all people with disabilities deserve social inclusion and the right to determine their own life choices: Now, therefore, be it
	
 That the Senate honors the life, legacy, and achievements of Marca Bristo, one of the leading advocates in the United States for people with disabilities.
		
